Citation Nr: 18100022
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-17 691
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
 
REMANDED ISSUE
Entitlement to service connection for gastritis is remanded for additional development.
 
Initially, the Board notes that the Veteran served on active duty from September 1988 to August 1992, to include service in Southwest Asia during Operation Desert Shield and Desert Storm.  He was awarded the Combat Action Ribbon among other decorations.
In May 2014 the Veteran indicated he did not wish to appear at a hearing before a member of the Board.   This issue was remanded by the Board in November 2015 and has returned for further appellate review.
The record is unclear as to whether the Veteran has gastritis.  While October 2011 and March 2013 VA examination reports indicate the Veteran has gastritis which was first diagnosed around 2010, a December 2015 VA examination report indicates that a diagnosis of gastritis is not warranted.  Clarification is required before the claim can be adjudicated by the Board.  
The matter is REMANDED for the following action:
1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for gastritis.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  Schedule the Veteran for an appropriate examination to address the presence, nature, and etiology of the claimed gastritis.  The claims file should be reviewed by the examiner and all necessary testing should be completed.  A complete rationale for all conclusions reached should be provided as the Board is precluded from making medical determinations.  The examiner is asked to address the following:
a) Is a diagnosis of gastritis appropriate at any point since 2010?  If not, please explain why the October 2011 and March 2013 VA examination reports showing diagnoses of gastritis are not correct.  
b) Is it at least as likely as not (50 percent or greater probability) that gastritis had its onset during or is otherwise related to the Veterans military service, to include the in-service diagnoses of gastroenteritis and complaints of abdominal distress?
c) Is it at least as likely as not (50 percent or greater probability) that gastritis was (i) caused by or (ii) aggravated by (worsened beyond normal progression) the Veterans service-connected disabilities, to include irritable bowel syndrome?
d) Are there any objectively verifiable gastrointestinal complaints that are not accounted for by the Veterans irritable bowel syndrome or another diagnosed disorder?  If so, please state which complaints and describe their severity and functional effects.
3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

